Case 4:02-cr-40004-NMG Document 254 Filed 07/10/20 Page 1 of 6
Case 4:02-cr-40004-NMG Document 254 Filed 07/10/20 Page 2 of 6
Case 4:02-cr-40004-NMG Document 254 Filed 07/10/20 Page 3 of 6
Case 4:02-cr-40004-NMG Document 254 Filed 07/10/20 Page 4 of 6
Case 4:02-cr-40004-NMG Document 254 Filed 07/10/20 Page 5 of 6
,, . ' "
                Case 4:02-cr-40004-NMG Document 254 Filed 07/10/20 Page 6 of 6



           associated with releasing defendant to ICE custody pursuant to

           his ICE detainer; and (10) the fact that defendant tested

           positive for the virus over a period of two plus weeks during

           which he experienced no COVID-19 related symptoms, the Court

           finds no "extraordinary and compelling" circumstances warranting

           a reduction in defendant's sentence. See § 3582 (c) (1) (A) (i).



                                            ORDER

                For the foregoing reasons, the motion of defendant Rex

           Vernal Geovany Dunbar for compassionate release (Docket Nos. 243

           and 244) is DENIED.



           So ordered.



                                                    NathanielM.Go?fc;n
                                                    United States District Judge
           Dated July/�, 2020




                                              -6-
